Case 19-31907   Doc 6   Filed 06/12/19   Entered 06/12/19 14:41:48   Desc Main
                           Document      Page 1 of 6
Case 19-31907   Doc 6   Filed 06/12/19   Entered 06/12/19 14:41:48   Desc Main
                           Document      Page 2 of 6
Case 19-31907   Doc 6   Filed 06/12/19   Entered 06/12/19 14:41:48   Desc Main
                           Document      Page 3 of 6
Case 19-31907   Doc 6   Filed 06/12/19   Entered 06/12/19 14:41:48   Desc Main
                           Document      Page 4 of 6
Case 19-31907   Doc 6   Filed 06/12/19   Entered 06/12/19 14:41:48   Desc Main
                           Document      Page 5 of 6
Case 19-31907   Doc 6   Filed 06/12/19   Entered 06/12/19 14:41:48   Desc Main
                           Document      Page 6 of 6
